IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HSBC BANK USA, N.A., AS TRUSTEE             : No. 135 MM 2018
FOR THE HOLDERS OF THE                      :
ELLINGTON LOAN HOLDERS OF THE               :
ELLINGTON LOAN ACQUISITION TRUST            :
2007-1, MORTGAGE PASS-THROUGH               :
CERTIFICATES, SERIES 2007-1 C/O             :
NATIONSTAR MORTGAGE, LLC D/B/A              :
MR. COOPER,                                 :
                                            :
                    Respondents             :
                                            :
                                            :
             v.                             :
                                            :
                                            :
ANDRES JALON AND REGENNA JALON,             :
                                            :
                    Petitioners             :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of October, 2018, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.